DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1 applicant argues that Itoh fails to teach “automatically implementing an action from a remote location to resolve the unhealthy state from the remote location,” particularly stating that whereas Itoh teaches “a mode may be adopted in which an output (notification of the camera malfunction is notified to the remote maintenance site 91 by using an arbitrary notification method,” and thus the maintenance site is configured to passively receive information from the network and does not send any information to the network.”
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As taught by Itoh in FIG. 13 and ¶0006, 0010 and 0022 variable malfunction types may be identified by which a maintenance work would be presumably notified in some manner [and thus an action would be made at/by the maintenance site computer/processor/system as part of the notification to the maintenance worker], thus an action is indeed implemented from the remote location in order to resolve the unhealthy state from the remote location [where said worker would be notified and as such the resolution would originate and come from the remote location], thus teaching the limitation as per currently claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774).

In regards to claim 1, Itoh teaches a method for monitoring video devices of a plurality of buildings, the method comprising:

	determining, by the monitoring platform, a health state of each of the plurality of video devices based on the video device data (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected);
	generating, by the monitoring platform, an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	sending, by the monitoring platform, the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site); and 
	in response to the determination that the health of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state from the remote location (See ¶0006, 0010 and 0022, also see ¶0086-0087 in view of FIG. 16 wherein the remote location is taught at a maintenance site wherein for example a message and type of maintenance work is to be received from the surveillance server, wherein examples of the maintenance work to be received from the remote location is seen in the maintenance work column and of course would implement an action to display for the maintenance area).
	Itoh, however, fails to teach the monitoring platform comprising an equipment monitor configured to contact the plurality of video devices and receive the video device data from the plurality of video device.
	That is, while Itoh does indeed teach a monitoring platform which receives the video device data from the plurality of video devices as seen in ¶0086-0087 and FIG. 16, Itoh fails to specifically cite that request via contact.
	Therefore, Mega in view of Itoh teaches the monitoring platform comprising an equipment monitor configured to contact the plurality of video devices and receive the video device data from the plurality of video device (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.

In regards to claim 2, Itoh teaches the method of Claim 1, wherein determining, by the monitoring platform, the health state of each of the plurality of video devices based on the video device data comprises performing a complex event processing (CEP) analysis on the video device data (See ¶0013, 0017 and 0070 in view of FIG. 7A-7H), wherein the video device data comprises a plurality of video device events (See ¶0013, 0017, 0070, 0077 in view of FIG. 7A-7H, 11 and 13 wherein the system may come to its determination based on a plurality of factors or parameters).

In regards to claim 5, Itoh teaches the method of Claim 1, wherein determining, by the monitoring platform, the health state of each of the plurality of video devices comprises:

	determining the health state of each of the plurality of video devices based on the comparison (See ¶0017, 0070, FIG. 7A-7H and 13 as described above).

In regards to claim 9, Itoh teaches the method of Claim 1, further comprising:
	receiving, by the monitoring platform, video footage from at least some of the plurality of video devices (See ¶0042, 0045, 0086, FIG. 1 and 16);
	storing, by the monitoring platform, the video footage captured by the video devices in a video footage database (See ¶0042, 0045, 0086, FIG. 1 and 16).

In regards to claim 10, Itoh teaches the method of Claim 1, further comprising causing, by the monitoring platform, a user device to display an indication of the alert (See ¶0045, 0084, FIG. 13 and 14).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Greco et al. (“Greco”) (U.S. PG Publication No. 2014/0168397).

In regards to claim 3, Itoh teaches the method of Claim 1, wherein the monitoring platform further comprises:
	a user interface manager configured to generate user interfaces to be displayed on an external device (See ¶0045 and 0084 in view of FIG. 14).

	In a similar endeavor Greco teaches a complex event processing (CEP) engine configured to process and log video device events and generate alerts corresponding to the events (See ¶0194 in view of FIG. 10B).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Greco into Itoh because it allows for the efficient distribution of its monitored video data as seen in at least FIG. 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Larsen et al. (“Larsen”) (U.S. PG Publication No. 2014/0375819).

In regards to claim 4, Itoh teaches the method of Claim 1, wherein automatically implementing the action to resolve the unhealthy state comprises causing, by the monitoring platform, a maintenance platform to:
	generate a new response case data structure, the response case data structure indicating that the video system device is experiencing a fault (See ¶0045 and 0084 in view of FIG. 14).
	Itoh, however, fails to teach add the new response case data structure to a queue list of a plurality of other response case data structures.
	In a similar endeavor Larsen teaches add the new response case data structure to a queue list of a plurality of other response case data structures (See ¶0013, 0071 and 0077-0078 wherein events and 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Larsen into Itoh because it allows for the orderly organization of events and associated data and alarms as described above, thus providing stable assessment of events in surveillance systems.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Marshall et al. (“Marshall”) (U.S. PG Publication No. 2018/0316573).

In regards to claim 6, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a video server offline rule associated with a predefined offline time; wherein comparing the video device data to the video server offline rule comprises: determining a length of time that a video server the plurality of video devices has been offline based on the video device data; determining whether the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule; wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video server is the unhealthy state in response to a determination that the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule.
	In a similar endeavor Marshall teaches wherein the set of rules comprises a video server offline rule associated with a predefined offline time (See ¶0038 and 0045 wherein health metrics are based on network connectivity);

	determining a length of time that a video server the plurality of video devices has been offline based on the video device data (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4);
	determining whether the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4 wherein time of disconnection is recorded and health may be determined based on the amount of time of disconnection);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video server is the unhealthy state in response to a determination that the length of time that the video server has been offline is the same as or greater than the predefined offline time of the video server offline rule (See ¶0038, 0078-0079 and 0081 in view of FIG. 3 and 4 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marshall into Itoh because it allows for improved computer and network connection diagnostic efficiency as described in ¶0023.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Jeong et al. (“Jeong”) (U.S. PG Publication No. 2019/0113899).

In regards to claim 7, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a video device disconnected rule; wherein comparing the video device data to the video device disconnected rule comprises determining whether a video device has been disconnected based on the video device data; wherein determining the health state of each of the plurality of video devices 
	In a similar endeavor Jeong teaches wherein the set of rules comprises a video device disconnected rule (See ¶0069 in regards to scenario D and E show that a video device may be disconnected when a continuous connection is not reached);
	wherein comparing the video device data to the video device disconnected rule comprises determining whether a video device has been disconnected based on the video device data (See ¶0069 as described above);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the video device has been disconnected (See ¶0069 as described above wherein the state of the device has been noted by the system).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jeong into Itoh because it allows for appropriate monitoring of a state of camera or system to which it belongs as described in ¶0069, such that identification information is retrieved according to ¶0068, thus improving stability and knowledge of system unit states.

Claims 8, 12, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Wong (U.S. PG Publication No. 2012/0260352).

In regards to claim 8, Itoh fails to teach the method of Claim 5, wherein the set of rules comprises a license warning rule associated with a software, a license length, and a warning length; 
	In a similar endeavor Wong teaches wherein the set of rules comprises a license warning rule associated with a software, a license length, and a warning length (See ¶0019-0021, wherein it is obvious to one of ordinary skill in the art that a warning/error/message would be given during the length of time in which a license is not approved);
	wherein comparing the video device data to the license warning rule comprises: 
	determining whether the video device uses the software (See ¶0019-0021);
	determining whether a difference between a license start date of the software and the license length is the same or less than the warning length (See ¶0019-0021 wherein it is understood that a license date has been given [if time-based as described]);
	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the difference between the license start date of the software and the license length is the same or less than the warning length (See ¶0019-0021 wherein, of course, a device would be unable to run the software program if the appropriate license is not given).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the 

In regards to claim 12, Itoh teaches a system for monitoring video devices of a plurality of buildings, the system comprising:
	one or more memory devices configured to store instructions that, when executed on one or more processors, cause the one or more processors (See for example ¶0041 wherein CPUB, memories and hardware may be used in order to implement the surveillance camera system) to:
	receive the video device data from the plurality of video devices of the plurality of buildings (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	determine a health state of each of the plurality of video devices based on the video device data (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected), wherein determining the health state comprises:
	comparing the video device data to a set of rules (See ¶0017 wherein malfunction classification/type is described, See ¶0070 and FIG. 7A-7H wherein the types may be defined by the system and corresponding output as seen in FIG. 13),
	and determining the health state of each of the plurality of video devices based on the comparison (See ¶0017, 0070, FIG. 7A-7H and 13 as described above);
	generate an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	send the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site); and 

	Itoh, however, fails to teach contact a plurality of video devices to request video device data from the plurality of video devices.
	In a similar endeavor Mega teaches contact a plurality of video devices to request video device data from the plurality of video devices (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.
	Itoh additionally fails to teach the set of rules comprising a license warning rule associated with a software, a license length, and a warning length.
	In a similar endeavor Wong teaches the set of rules comprising a license warning rule associated with a software, a license length, and a warning length (See ¶0019-0021, wherein it is obvious to one of ordinary skill in the art that a warning/error/message would be given during the length of time in which a license is not approved).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the 

In regards to claims 13, the claim is rejected under the same basis as claims 2, 3 and 4 by Itoh in view of Meganathan and Wong, Itoh in view of Wong and Greco, and Itoh in view of Wong and Larsen, respectively.

In regards to claim 16, Itoh teaches the system of claim 12, further comprising: in response to determining that the health state of one of the plurality of video devices is the unhealthy state, automatically implementing an action to resolve the unhealthy state (See ¶0006, 0010 and 0022).

In regards to claim 19, the claim is rejected under the same basis as claim 8 by Itoh in view of Meganathan and Wong.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Henninger, III et al. (“Hen”) (U.S. PG Publication No. 2007/0126871).

In regards to claim 11, Itoh fails to teach the method of Claim 1, wherein the video device data comprises a plurality of video device health events, wherein the method further comprises logging, by the monitoring platform, the plurality of video device health events.
	However, in a similar endeavor Hen teaches wherein the video device data comprises a plurality of video device health events, wherein the method further comprises logging, by the monitoring platform, the plurality of video device health events (See ¶0103, this is taken in view of Itoh’s teachings 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hen into Itoh because it allows for the detailed logging of information such that a user or technician may retrieve such information, thus the reporting of error information may be used to improve the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Wong (U.S. PG Publication No. 2012/0260352), in further view of Greco et al. (“Greco”) (U.S. PG Publication No. 2014/0168397).

In regards to claim 14, the claim is rejected under the same basis as claim 3 Itoh in view of Meganathan and Wong, in further view of Greco.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Wong (U.S. PG Publication No. 2012/0260352), in further view of Larsen et al. (“Larsen”) (U.S. PG Publication No. 2014/0375819).

In regards to claim 15, the claim is rejected under the same basis as claim 4 by Itoh in view of Meganathan and Wong, in further view of Larsen.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Wong (U.S. PG Publication No. 2012/0260352), in further view of Marshall et al. (“Marshall”) (U.S. PG Publication No. 2018/0316573).

In regards to claim 17, the claim is rejected under the same basis as claim 6 by Itoh in view of Meganathan and Wong, in further view of Marshall.

In regards to claim 20, Itoh teaches a building system of a building, the system comprising:
	building equipment configured to operate to control one or more security conditions of the building (See FIG. 1), the building equipment comprising one or more video devices configured to collect video data (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	a processing circuit configured to:
	receive the video device data from the plurality of video devices of the plurality of buildings (See ¶0086 in view of FIG. 16 wherein a plurality of video devices are shown from which video is transferred to a surveillance server);
	determine a health state of each of the plurality of video devices based on the video device (See ¶0006 and 0008), wherein the health state is a current state of the video device and is an healthy state or an unhealthy state (See ¶0006; also see ¶0017 wherein a plurality of camera malfunctions may be detected), wherein determining the health state comprises;
	comparing the video device data to a set of rules (See ¶0017 wherein malfunction classification/type is described, See ¶0070 and FIG. 7A-7H wherein the types may be defined by the system and corresponding output as seen in FIG. 13), and

	wherein determining the health state of each of the plurality of video devices based on the comparison comprises determining that a health state of the video device is the unhealthy state in response to a determination that the difference between a license start date of the software and the license length is the same or less than the warning length;
	generate an alert in response to a determination that the health of one of the plurality of video devices is the unhealthy state (See ¶0006 and 0086-0087);
	send the alert to an external device (See ¶0006 in view of 0086 wherein a warning/notification is given to a remote maintenance site);
	in response to determining the health state of one of the plurality of video devices is the unhealthy state, automatically implementing an action from a remote location to resolve the unhealthy state from the remote location (See ¶0006, 0010 and 0022).
	Itoh, however, fails to teach contact a plurality of video devices to request video device data from the plurality of video devices.
	In a similar endeavor Mega teaches contact a plurality of video devices to request video device data from the plurality of video devices (See ¶0019-0021 and 0042 of Mega in view of ¶0086-0087 and FIG. 16 of Itoh).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mega into Itoh because it allows for requesting of video data from video recording devices, as such receiving video data when such data is of interest, and thus may be used for other processes and/or considerations as for example seen in ¶0042.
	Itoh additionally fails to teach the set of rules comprising a license warning rule associated with a software, a license length, and a warning length.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wong into Itoh because it allows for the use of license such that a user may need to acquire a license before it can be installed and/or run [operated] as described in ¶0003, as an order of business between customer and provider.
	Itoh additionally fails to teach provide a graphical representation of the health state of each of the plurality of video devices on a user display.
	In a similar endeavor Marshall teaches provide a graphical representation of the health state of each of the plurality of video devices on a user display (See ¶0054).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marshall into Itoh because it allows for improved computer and network connection diagnostic efficiency as described in ¶0023.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Itoh”) (U.S. PG Publication No. 2012/0026326) in view of Meganathan et al. (“Mega”) (U.S. PG Publication No. 2017/0193774) and Wong (U.S. PG Publication No. 2012/0260352), in further view of Jeong et al. (“Jeong”) (U.S. PG Publication No. 2019/0113899).

In regards to claim 18, the claim is rejected under the same basis as claim 7 by Itoh in view of Meganathan and Wong, in further view of Jeong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483